EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Patricia Folkins on 02 June 2022.
In the claims filed 05/20/2022:
In Claim 67, at line 1, the term ‘effect’ has been replaced by the term ‘effective’.

	The amendment filed 05/20/2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-42, 44-52, 57-59 and 61-63 have been canceled.
2. New claims 68-72 have been added.
3. Claims 43, 53-56, 60 and 64 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 103.
5. A Declaration under 37 CFR 1.132 by David Brown.
	Claims 43, 53-56, 60 and 64-72 are pending in the case. Support is seen in the specification for the claim amendments (in claims 54, 55 and 56 of the application as filed, and Example 5). Support for new claims 68-72 is seen at paras 0010, 0007 and 0029.
	The rejection of claims 43, 53-56, 60 and 64-67 under 35 USC 112, second paragraph has been overcome by appropriate amendments to claims 43. 53-56, 60 and 64. The rejection of claims 44-52, 57-59 and 61-63 has been rendered moot by cancelation.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Badawy does not teach or suggest a composition comprising the seven chitosan polymers having the recited molecular weight as in claim 43. Badawy does not disclose test results for any combinations of its chitosan. Hence the effect of the combination of the chitosan having the specific molecular weights as in claim 43 is not predictable. Applicant has filed an affidavit wherein the activity of the claimed combination of chitosans is compared with the activity of the chitosans of Badawy. It is seen that the claimed composition outperformed even the individual optimal molecular weights of Badawy in inhibiting both fungi and bacteria. The effect is also synergistic. This is not predictable from the teachings of Badawy. This is also a marked difference compared to the chitosan present in Nature.
Therefore, pending claims 43, 53-56, 60 and 64-72 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623